DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites inter alia “removing the second dummy gate and sequentially depositing a second gate dielectric layer and a second metal gate layer on a surface of a portion of the second fin that is covered by the second dummy gate,”. It is unclear the process order being claimed by Applicant. The second dummy gate is removed but then the second gate dielectric layer and second metal gate layer are formed on a portion of the second fin that is being covered by the second dummy gate. It is unclear how the second gate dielectric layer and second gate layer can be formed on a portion of the second fin that is covered by the second dummy gate if the second dummy gate is not present. For purposes of examination, Examiner presumes the claim should read “removing the second dummy gate was covered by the second dummy gate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 11,088,256 to Chung et al (hereinafter Chung).
Regarding Claim 1, Chung discloses a method for fabricating semiconductor device, comprising:
providing a substrate comprising a first region (1000, Fig. 2) and a second region (2000), and forming sacrificial layers (104) and first epitaxial layers (106) alternately stacked on the substrate;
removing the first epitaxial layers and the sacrificial layers in the second region (Fig. 3), and forming a second epitaxial layer (112, Fig. 4) on the substrate in the second region;
etching the substrate, the first epitaxial layers and the sacrificial layers in the first region, and the second epitaxial layer in the second region (Fig. 6), and forming shallow trench isolation STI (118, Fig. 7), a first fin protruding from the substrate in the first region, and a second fin protruding from the substrate in the second region (Fig. 7), wherein the first fin and the second fin both extend in a first direction (Fig. 7);
forming a first dummy gate (124A, Fig. 8) extending in a second direction across the first fin whilst forming a second dummy gate (124B) extending in the second direction across the second fin, and forming a first spacer (128) on a sidewall of the first dummy gate whilst forming a second spacer (128) 
removing the first dummy gate (Fig. 13B) and forming the stacked nanowires or nanosheets in a portion of the first fin that is covered by the first dummy gate (Fig. 14B), and sequentially depositing a first gate dielectric layer (136, Fig. 15B) and a first metal gate layer (150A) on a surface of the stacked nanowires or nanosheets to form a first gate (Fig. 15B);
removing the second dummy gate (Fig. 13B) and sequentially depositing a second gate dielectric layer (136, Fig. 15B) and a second metal gate layer (150B) on a surface of a portion of the second fin that is covered by the second dummy gate, in the second direction to form a second gate (Fig. 15B),
wherein the first gate and the second gate each comprise a gate dielectric layer and a metal gate layer (Fig. 15B), the gate dielectric layer directly covers portions of the first fin and the second fin (Figs, 15A&B).

Regarding Claim 3, Chung discloses the method according to Claim 1, wherein removing the first dummy gate and forming the stacked nanowires or nanosheets in a portion of the first fin that was covered by the first dummy gate comprises:
removing the sacrificial layer in the portion of the first fin that was covered by the first dummy gate to form the stacked nanowires or nanosheets composed of the first epitaxial layer (Fig. 14B).

Regarding Claim 4, Chung discloses the method according to Claim 1, wherein after forming the first and second dummy gates and the first spacer and the second spacer, the method further comprises:


Regarding Claim 5, Chung discloses the method according to Claim 1, wherein;
when material of the first epitaxial layer is silicon, material of the sacrificial layer is silicon germanium, when material of the first epitaxial layer is silicon germanium, material of the sacrificial layer is silicon (Col. 3 Lines 35-57);
material of the second epitaxial layer comprises any one of silicon, silicon germanium, germanium, or II]J-V compound (Col. 4 Lines 33-46); and
material of the substrate comprises silicon or silicon-on-insulator (Col. 3Lines 5-34).

Regarding Claim 6, Chung discloses the method according to Claim 1, wherein the first region is adapted to form a core device;
the second region is adapted to form the input/output device since the function of the regions is not germane to the issue of patentability for the process of forming the devices.

Regarding Claim 7, Chung discloses the method of Claim 1, wherein the first gate dielectric layer and the second gate dielectric layer comprise silicon dioxide and/or hafnium dioxide (Col. 8 Line 66 — Col. 9 Line 10).

Regarding Claim 8, Chung discloses a semiconductor device, comprising:
a substrate (102, Fig. 16A, 16B) comprising a first region (1000) and a second region (2000);
a first fin (1100, Fig. 6) extending in a first direction on the substrate in the first region;

wherein the first fin comprises a plurality of first epitaxial layers, and in a portion of the first fin that is covered by the first gate, the plurality of first epitaxial layers are arranged at intervals, and in portion of the first fin that is not covered by the first gate, the plurality of first epitaxial layer and a plurality of sacrificial layers are alternately stacked (Figs. 16B);
a second fin (1200, Fig. 6) comprising a second epitaxial layer and extending in the first direction on the substrate in the second region;
a second gate (150B) extending in a second direction on the second fin;
wherein the first direction and the second direction are orthogonal in a plane where the substrate is located (Figs. 16A & 16B),
wherein the first gate and the second gate each comprise a gate dielectric layer (136) and a metal layer (150A&B), the gate dielectric layer directly covers portions of the first fin and the second fin (Figs. 15A&B). 

Regarding Claim 9, Chung discloses the semiconductor device according to Claim 8, wherein the first region is adapted to form a core device since the function of the region is not germane to the issue of patentability for the structure itself; and
the second region is adapted to form an input/output device since the function of the region is not germane to the issue of patentability for the structure itself;
material of the first epitaxial layer is silicon or silicon germanium (Col. 3 Lines 35-57);
material of the second epitaxial layer comprises any one of silicon, silicon germanium, germanium, or IIJ-V compound (Col. 4 Lines 33-46);
and material of the substrate comprises silicon or silicon on insulator (Col. 3Lines 5-34);
silicon dioxide and/or hafnium dioxide (Col. 9 Lines 2-4).

Regarding Claim 10, Chung discloses the semiconductor device according to Claim 9, wherein the core device further comprises source and drain regions (140A) formed on the first fin on both sides of the first gate along the first direction, and the input/output device further comprises source and drain regions (140B) formed on the second fin on both sides of the second gate along the first direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chung.
Regarding Claim 2, Chung discloses the method according to Claim 1, wherein removing the first epitaxial layer and the sacrificial layer in the second region and forming a second epitaxial layer on the substrate in the second region comprises:
depositing a hard mask (110, Fig. 2) on atop surface of the first epitaxial layer, forming a pattern on the hard mask using a photolithography process, and defining the second region (Col. 4 Lines 1-32);
selectively removing the first epitaxial layer and the sacrificial layer in the second region by using a dry etching or a wet etching process (Fig. 3; Col. 4 Lines 1-32);
performing selective epitaxy of the second epitaxial layer on the substrate in the second region (Col. 4 Lines 33-46);


Chung does not disclose removing the hard mask, so that a difference between heights of the first region and the second region is equal to a thickness of the hard mask.

However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have planarized the second epitaxial layer so that the top of the second epitaxial layer is flush with the top of the hard mask in the first region, stop the process to leave in place the hard mask, and then remove the hard mask, resulting in a difference between heights of the first region and the second region equal to a thickness of the hard mask. Such a process would have had the expected result of forming the fins at different heights. By forming the fins to differing heights, the transistors can have switching properties tailored to a desired design goal. Absent any unexpected results by Applicant, it would have been obvious to one of ordinary skill in the art to alter the heights of the fins by leaving in place the hard mask during planarization and then selectively removing it so that a difference between heights of the first region and the second region is equal to a thickness of the hard mask.



Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Interfacial layer 136, which comprises a common gate dielectric material, is considered to be the gate dielectric and directly covers the relevant portions of the first and second fin. Applicant has not presented arguments against interfacial layer 136.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID C SPALLA/               Primary Examiner, Art Unit 2818